Title: From James Madison to Levett Harris, 20 November 1806
From: Madison, James
To: Harris, Levett



Sir.
Department of State Novr. 20th: 1806.

Mr. Alexander Smith having brought to hand your dispatches, it is seen with regret that my letter of  did not accompany the one which the President addressed to the Emperor.  Though it is probable that the defect will have been remedied by the receipt of a duplicate, it has nevertheless been thought proper to repeat a copy under this cover.  I am &c:

James Madison.

